Citation Nr: 0522147	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  00-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as arthritis of the spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from October 1989 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for arthritis of the spine.

In September 2000 the veteran requested a videoconference 
hearing at the RO before a Member of the Board in Washington, 
DC.  A videoconference hearing was scheduled in October 2003; 
however, the veteran did not appear for the hearing.

The Board remanded the claim in November 2004 for the RO to 
review additional medical evidence and to readjudicate the 
claim.  In a supplemental statement of the case issued in 
March 2005, the RO continued the denial of service 
connection.


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's back 
disorder, claimed as arthritis of the spine, either had its 
onset in service or preexisted service and was permanently 
worsened therein, or that arthritis of the back was diagnosed 
within one year after his separation from service, or that it 
is secondary to a service-connected disability.


CONCLUSION OF LAW

A chronic acquired back disorder, claimed as arthritis of the 
spine, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein, nor is 
it secondarily related to his service-connected psoriatic 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, however, the veteran's claim for 
entitlement to service connection for arthritis of his back 
was received in April 1999 and the initial rating decision 
wherein service connection for arthritis of the spine was 
denied was issued in January 2000.  This was prior to the 
passage of the VCAA.  In a case, as here, where notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3159(b)(1) 
because an initial AOJ adjudication had already occurred.   
See Pelegrini, supra.

The veteran expressed his disagreement with the denial of his 
claim, and a statement of the case (SOC) issued in February 
2000 contained the pertinent regulations and notification as 
to what the evidence must show in order to substantiate his 
claim for service connection.  

With regard to the duty to notify, the RO sent a letter in 
October 2001 which notified the appellant of the provisions 
of the VCAA and the potential effect on his claim regarding 
entitlement to service connection for arthritis of the spine.   

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, a VCAA notification letter, development 
letters, and the Board remand afforded the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
September 2003 also contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, holding that all relevant 
VA communications must be considered when determining whether 
adequate notice has been provided.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
has been afforded a VA medical examination and an expert 
medical opinion has been secured.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of a back disorder.  The 
evidence of record does not show a diagnosis of arthritis of 
the spine within the first year after his separation from 
active service.  Psoriatic arthritis was shown in service, 
but involvement of the spine was not shown.  A bone scan in 
May 1994 disclosed normal pools of sacroiliac joints.  

In the veteran's initial claim received in November 1994, he 
sought entitlement to service connection for arthritis.  At a 
VA Compensation & Pension (C&P) examination in February 1995, 
generalized psoriasis and psoriatic arthritis were diagnosed.  
At another VA C&P examination conducted in April 1995, 
psoriatic arthritis of both hands, the right wrist, and the 
toes of both feet was diagnosed, and X-rays were normal.  In 
a September 1995 rating decision the RO, in pertinent part, 
granted entitlement to psoriatic arthritis, on the basis that 
the evidence showed a worsening of the condition during 
military service.  A 10 percent evaluation was assigned for 
psoriatic arthritis, to include the hands and wrist.  

In April 1998, the veteran sought re-evaluation of his 
arthritis condition and entitlement to service connection for 
herniated disks; he complained of pain in his back.  The RO 
notified the veteran that he was service connected for 
psoriatic arthritis of the hands and wrists, but that the 
condition of the spine was not service connected, and 
additional information would be needed in order to make his 
claim well grounded.  In a February 1999 rating decision, the 
RO denied entitlement to service connection for herniated 
thoracic disks.  

In April 1999, the veteran requested to be re-evaluated for 
the arthritis in his back.  In May 1999 the RO notified the 
veteran what evidence was needed to make a claim for service 
connection for arthritis of the back a well-grounded claim.

The veteran submitted documents, including medical opinions, 
which were part of the record regarding a claim he had before 
the Workers Compensation Board of the State of Oregon.  He 
had suffered an on-the-job injury in November 1996 during an 
incident when he was thrown to the concrete floor while 
trying to prevent an altercation between two co-workers.  

Private medical records of record include the veteran's 
treating physician and other doctors who evaluated or treated 
him after his on-the-job injury in November 1996.  Records 
from the veteran's treating physician, Dr. S.M.K., show that 
the veteran was followed for multiple disorders to include 
psoriatic arthritis involving his hands and feet, reasonably 
well controlled, and for thoracic discogenic disease which 
was related to an on-the-job injury.  The clinical assessment 
also was of back pain due to an on-the-job injury, with 
degenerative and discogenic changes on X-ray.  

Dr. S.M.K.'s records include a January 1996 treatment note of 
the veteran's first visit when he was seen for evaluation of 
an inflammatory arthritis.  The veteran related that he was 
diagnosed with psoriatic arthritis in the service.  He 
complained of his hands and feet and no other joints were 
involved.  He had no inflammatory back complaints.  In early 
November 1996, there was some modest swelling in his feet and 
ankles, as well as knees.

In December 1996, the veteran reported an on-the-job injury, 
and it was noted that his mid-thoracic spine was tender to 
palpation, as was the left parathoracic musculature.  The 
assessment was soft tissue injury about the left shoulder 
girdle.  When seen approximately two weeks later, he still 
had pain in his upper back.  He had received no benefit from 
chiropractic treatment.  Sacroiliac joint films were negative 
for any evidence of sacroiliitis, with preserved joint 
spaces.  There was no sclerosis.  His thoracic spine 
demonstrated a mild amount of scoliosis, primarily in the mid 
thoracic spine.  The disk spaces seemed to be preserved.  
There were no compression fractures or other bony pathology.  
The assessment was psoriatic arthritis, improved on 
treatment; and residuals of an on-the-job injury, still felt 
to be most likely soft-tissue in nature.  There was no 
evidence of compression fracture, underlying arthritic 
change, or involvement of the psoriasis.  It was noted that 
the role that the scoliosis was playing was not clear.  

Dr. S.M.K. requested an orthopedic evaluation by Dr. K.C.A., 
and the veteran was initially seen in February 1997 for 
complaints of continued back pain since the incident in 
November 1996.  The veteran described his pain, and it was 
noted that he had had no prior similar symptoms.  There was 
no evidence of a fracture or dislocation shown by an X-ray of 
the dorsal spine.  The diagnostic impression was dorsal 
sprain and strain, and rib fracture, probably healed.  

In April 1997, Dr. S.M.K. noted that the veteran's back and 
ribs continued to bother him.  He apparently had herniated 
disks at multiple levels in his thoracic spine.  The 
pertinent assessments were psoriatic arthritis, under 
reasonable control; and thoracic spine discogenic disease, 
traumatically induced due to an on-the-job injury.

A claims adjuster arranged for the veteran to have an 
independent medical examination.  Dr. D.M.D., a 
rheumatologist, and Dr. R.C.A., an orthopedic surgeon, 
examined the veteran in April 1997, and Dr. M.D.M. prepared a 
report.  A discussion notes that the veteran was seen and 
evaluated for complaints regarding his neck, upper back, and 
lower back, for which he dated the onset to the on-the-job 
injury sustained in November 1996 when he landed on his right 
knee and laterally on his right side.  An occult rib fracture 
was assumed, and there was no evidence of cervical, dorsal, 
or lumbar spinal injury.  An MRI revealed the presence of 
degenerative disk disease from T3 through T7.  The appearance 
on the X-ray of these degenerative changes was noted to be 
old, and was not associated with acute trauma.  It was their 
view that the injury reasonably related to the on-the-job 
accident in November 1996 was a soft-tissue injury.  They did 
not find any evidence to support a conclusion that any 
cervical, dorsal, or lumbar injury had occurred in the 
November 1996 incident.  It was their view that the veteran's 
complaints were not based upon the on-the-job injury, but 
"rather may represent spinal pain and stiffness that occurs 
with his pre-existing condition, that of psoriatic 
arthritis."  

They noted that the veteran had evidence of systemic disease 
empirically, and his psoriatic arthritis involved joints of 
both his hands and feet.  "Frequently psoriatic arthritis 
also involved the axial skeleton, namely the spine.  
Complaints such as stiffness and pain in the back are typical 
features of psoriatic arthritis involvement of the axial 
skeleton."

In late April 1997, Dr. S.M.K. wrote that he had reviewed an 
independent medical evaluation and disagreed that the 
veteran's current back problems were related to psoriatic 
arthritis.  He found no evidence clinically or 
roentgengraphically.  In June 1997, the assessment was 
psoriatic arthritis, reasonably well controlled; and on-the-
job back injury with degenerative changes on MRI and 
discogenic disease. 

An MRI revealed disc bulging in the thoracic area.  Dr. 
K.C.A. explained to the veteran that he could have had the 
same changes shown by MRI prior to his injury, and they could 
conceivably have become symptomatic with the injury.  The 
veteran stated that he had pain from psoriatic arthritis in 
his hands, knees, and feet, and that gold injections kept 
down the symptoms.  Dr. K.C.A. also opined that after a 
period of work hardening treatment the residual would be more 
than 50 percent related to the veteran's degenerative 
spondylosis than to his thoracic sprain and strain, although 
his degenerative spondylosis was asymptomatic prior to his 
injury.  

A work hardening evaluation team felt that work hardening 
would not allow the veteran to return to regular work done 
with his employer at injury, but that, by attending work 
hardening, he would receive maximum treatment for his 
thoracic sprain and strain.  At that time he would be 
medically stationary, with claim closure recommended at the 
completion of treatment.  After a period of treatment, in the 
work hardening discharge summary in June 1997, the impression 
was thoracic sprain and strain superimposed on degenerative 
disc disease of the thoracic spine.  It was felt that the 
veteran had recovered from his thoracic sprain and strain, 
and was considered medically stationary at that point.  

The veteran continued to be painful after the work hardening 
treatment for his on-the-job injury in November 1996.  In a 
June 1997 referral letter to another doctor, Dr. S.M.K. wrote 
that the veteran had been seen by a rheumatologist, Dr. D. 
and, an orthopedic surgeon, Dr. A., who felt that his back 
pain was related to his psoriatic arthritis.  Dr. S.M.K. 
stated that he completely disagreed with this evaluation.  In 
his opinion, the veteran had no evidence of spinal 
involvement related to his psoriasis.  

Dr. T.J.L. evaluated the veteran in July 1997 and concurred 
with the MRI interpretation of three small disk problems.  
Dr. T.J.L. found a very small central disk at T7-8, a small 
right disk at T3-4, and a reasonable-sized disk herniation at 
T5-6 on the left.  Dr. T.J.L. felt that the T5-6 disk 
herniation on the left correlated with the veteran's left rib 
cage pain, and believed this disk herniation was a result of 
the on-the-job injury in November 1996 and was persistent in 
causing the veteran's rib cage pain and disability.  

In July 1997, Dr. K.C.A. wrote that the veteran was medically 
stationary.  He felt that his thoracic sprain and strain had 
recovered, and his residual symptoms were primarily due to 
his degenerative disc disease.  An August 1997 note by Dr. 
K.C.A. of a telephone conversation indicated that he was 
confirming his feeling that the veteran had pre-existing 
degenerative disc disease of the thoracic spine.

In July 1997, after review of reports from Dr. K.C.A., Dr. 
S.M.K. wrote that he did not believe that the veteran's 
problems were related to a "strain," and opined that the 
veteran had thoracic discogenic problems as the source of his 
pain.  The physician also did not believe that the veteran 
had ever had a rib fracture.  He believed that the veteran's 
discomfort was related to his thoracic disc problems.  


In September 1997, after review of Dr. T.J.L.'s report, Dr. 
S.M.K. wrote that he agreed for the most part with regard to 
the evaluation of the veteran's back pain.  He was of the 
opinion that the veteran's back pain was an on-the-job injury 
related to the November 1996 incident and related to thoracic 
discogenic problems.  However, he pointed out that psoriatic 
arthritis can, and does, cause spine problems.  He noted that 
one of the more common presentations was sacroiliitis, of 
which the veteran did not have any evidence.  He said any 
portion of the spine including the thoracic spine could be 
affected.  The veteran did not, however, have the 
roentgenographic findings consistent with psoriatic arthritis 
affecting his spine, i.e., spondylitis.  Therefore, Dr. 
S.M.K. did not believe there was a contribution from his 
psoriatic arthritis, or that it was a pre-existing condition 
which contributed to the veteran's problems.

Dr. T.J.L. signed, in October 1997, a summary of his 
statements and opinions as discussed with the veteran's 
attorney for a claim regarding his work injury.  He disagreed 
with an opinion from Dr. D. that the veteran's preexisting 
psoriatic arthritis, and not his November 1996 injury, was 
the major cause of the veteran's thoracic condition.  Dr. 
T.J.L. was not aware of psoriatic arthritis causing spine 
problems, as in his practice he had not seen psoriatic 
arthritis affect the spine but usually saw it affecting the 
hands and feet.  Dr. T.J.L. noted that the veteran had no 
prior thoracic symptoms, suffered acute injury to the mid-
back area, and had contemporaneous onset of thoracic spine 
symptoms.  It was the doctor's opinion that the November 1996 
injury was the cause of the veteran's thoracic spine 
condition.  There was no contribution from the psoriatic 
arthritis as a preexisting condition, or as contributing to 
the veteran's problem in terms of recovery.  

In March 1998, Dr. S.M.K. wrote reiterating his prior opinion 
that the veteran did not have back pain prior to his injury 
in November 1996.  The veteran had pain in the area of the 
thoracic spine, which Dr. S.M.K. thought was radicular in 
nature and likely related to underlying herniated discs.  


At a VA examination of the spine in October 1999, the veteran 
related the history of his injury in November 1996, the 
medical findings, and his current symptoms.  He denied any 
pain in his upper back prior to that incident.  Clinical 
findings were recorded.  The diagnoses were thoracic spine 
disc bulging and chronic upper back strain due to a work 
injury.  The question as to whether his psoriatic arthritis 
was causing his upper back pain was referred for a 
rheumatology evaluation, for an opinion.  

The veteran was again afforded a VA C&P examination in 
November 1999, and a history of his psoriatic arthritis was 
recorded.  He described his symptoms, noting that his joint 
pain was primarily in his hands, MTP joints, and knees.  He 
had described the onset of severe mid-thoracic pain in 
November 1996 after an injury at work.  Clinical findings on 
examination were recorded.  The examiner assessed that the 
veteran very likely had psoriatic arthritis involving his 
hands, feet, and possibly other peripheral joints.  He had no 
objective synovitis, but it was likely that he had some 
subtle synovitis still going on based on other findings.  The 
examiner did not believe that the veteran had psoriatic 
arthritis involving his back.  He thought it was unlikely 
that the veteran's mid-thoracic spine was related to 
psoriatic arthritis, given the temporal relationship to his 
work injury and the reported MRI findings of herniated disks, 
which would not occur in psoriatic arthritis.  He thought 
that the veteran's mid-thoracic spine trouble was probably 
not related to psoriatic arthritis, but to post traumatic 
degenerative disk disease.  

Additional treatment records from Dr. S.M.K. show that the 
veteran was seen on a regular basis for follow-up treatment 
of psoriatic arthritis and other disorders.  Dr. S.M.K. wrote 
in November 1999 that he had provided medical care for the 
veteran for approximately four years.  The veteran had had 
persistent joint pains, swelling, and tenderness involving 
his feet, his hands, and to a lesser extent his knees and 
wrists.  

The impression of a November 1999 X-ray of the thoracic spine 
was slight scoliosis with minimal degenerative changes.  

VA outpatient treatment records show that the veteran was 
seen in April 2000 as a new patient for follow-up treatment 
of psoriatic arthritis.  The report of a whole-body scan 
performed in May 2000 found involvement of multiple joints 
consistent with inflammatory arthritis, which did not include 
the spine.  There was thought to be probable degenerative or 
post-traumatic related change noted in the anterior lower 
cervical spine.  

In July 2000 the examiner noted that there was no evidence of 
synovitis upon examination.  The veteran did complain of an 
area of tenderness in his left T10 paravertebral muscle area.  
Upon review of the bone scan, the examiner noted that there 
was some involvement of several joints, but the sacroiliac 
joints were negative and there was no uptake in the spine 
otherwise.  

At a VA C&P rheumatology examination in April 2001, the 
examiner noted that, since the November 1999 examination, the 
veteran continued to have smoldering arthritis.  The 
veteran's complaints of pain did not include the spine.  
Findings of swelling and tenderness of various joints were 
recorded; however, the thoracic spine was not included.  The 
examiner noted that a May 2000 bone scan showed uptake in his 
DIP, PIP, wrist, elbow, and clavicles, consistent with an 
inflammatory arthritis.  The assessment was that the veteran 
had psoriatic arthritis and continued to have smoldering 
active disease, although he had little in the way of 
objective synovitis at that time.  

In July 2004, a medical expert opinion by a VA rheumatologist 
was provided after a full review and evaluation of the case 
in regard to the issue at hand, with reference to the medical 
literature.  The reviewer concluded that the veteran's back 
pain was unlikely to be related to his service-connected 
psoriasis/psoriatic arthritis.  The evidence in the medical 
record was noted to be consistent with a temporally traumatic 
injury which resulted in disc herniation and subsequent 
muscle spasm and chronic pain of his thoracic region.  The 
most likely etiology was a mechanical back condition, non-
inflammatory, from injury.  The reviewer acknowledged that, 
while psoriatic arthritis may involve the back and axial 
skeleton, it occurs that way in only 5 percent of the cases 
of psoriatic arthritis.  When present, the finding of the 
back and axial skeletal involvement are independent of 
symptoms.  If a patient is not totally asymptomatic, there 
may be some morning stiffness in the lower back over the 
sacroiliac joints.  The rheumatologist further noted that the 
radiographic findings of spinal psoriasis are usually more 
dramatic than the clinical picture, and that the opposite, as 
in the veteran's case, with severe pain in the absence of 
clinical finding, is unlikely.  The reviewer also pointed out 
that, usually, a patient with psoriatic disease of the spine 
has symmetric or asymmetric sacroiliitis and may also have 
bulky and irregular marginal or nonmarginal syndesmophytes, 
but that none of those findings was found in the veteran's 
radiographs.  

The reviewer agreed with Dr. S.M.K.'s assessment of the 
peripheral psoriatic arthritis and the evaluation of the 
veteran's back pain.  He commenbted further that his 
scoliosis might have a role in predisposing him to back 
problems, and this was entirely independent from the 
psoriatic condition.  The reviewer indicated that he 
respectfully disagreed with the view of Drs. D. and A. that 
the spinal changes were consistent with psoriatic arthritis 
of the spine, based upon his conviction that the changes seen 
were not at all like those described above, which are seen 
with spinal psoriasis.

The rheumatology reviewer concluded that her evaluation was 
consistent with the conclusion in the November 1999 
evaluation, which stated that the MRI findings are not those 
found in psoriatic arthritis.  She concluded by stating the 
opinion that it is highly unlikely that the veteran's spine 
problems are related to his psoriatic arthritis. 

III.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran claims, in essence, that he could have had 
psoriatic arthritis in his spine at the time of his initial 
rating.  He contends that psoriatic arthritis may not have 
caused his mid-thoracic spine condition of herniated disks, 
but that that does not mean he did not have psoriatic 
arthritis in his spine prior to the work-related injury.  He 
asserts that the psoriatic arthritis in his spine may have 
been asymptomatic prior to the injury, and before any 
previous rating decisions.  

The Board notes from the evidence of record that, although 
psoriatic arthritis was shown in service, involvement of the 
spine was not shown.  Further, there is no evidence of record 
showing any findings of any degenerative disease of his spine 
within the one-year presumption period following release from 
active duty.  The veteran has been previously denied 
entitlement to service connection for herniated disks of the 
thoracic spine.  

The evidence of record shows that an independent medical 
evaluation provided by Dr. D.M.D. and Dr. R.C.A. indicated 
that the injury reasonably related to the November 1996 on-
the-job injury was that of a soft-tissue injury.  They opined 
that the veteran's complaints were not based upon the on-the-
job injury but "rather may represent spinal pain and 
stiffness that occurs with his pre-existing condition, that 
of a psoriatic arthritis."  The speculative nature of the 
statement vitiates its value as a nexus opinion.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board further notes that this independent medical 
evaluation was requested by a claims adjuster handling a 
claim pertaining to a work-related incident, and did not 
include a review of the veteran's service medical records, 
prior medical records contained in the claims file or even, 
apparently, a review of private treatment records.  Thus, the 
probative value of the independent medical evaluation 
regarding the incident for which workers compensation was 
sought is greatly reduced by the fact that it is not shown to 
have been based upon a review of the claims file or other 
detailed medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Their opinion stated that the veteran had evidence of a 
systemic disease, psoriatic arthritis, which involved joints 
of his hands and feet.  Although they further stated that 
psoriatic arthritis also frequently involves the spine, and 
that complaints such as stiffness and pain in the back are 
typical features of psoriatic arthritis involvement of the 
axial skeleton, there was no evidence presented to show that 
the veteran had psoriatic arthritis of the spine.  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the appellant's 
service-connected psoriatic arthritis and a back disorder 
claimed as arthritis of the spine.  

The veteran's treating physician, Dr. S.M.K., who had 
examined the veteran both prior to the on-the-job injury and 
afterward, noted that the veteran did not have back pain 
prior to the November 1996 injury.  Also in December 1996, 
Dr. S.M.K. noted that sacroiliac joint films were negative 
for any evidence of sacroiliitis.  Examination of his spine 
found no evidence of underlying arthritic change or 
involvement of the psoriasis.  The physician pointed out that 
one of the more common presentations of a spine problem 
caused by psoriatic arthritis is sacroiliitis, a condition of 
which the veteran has shown no evidence.  Further, the 
veteran was noted not to have the roentgenographic findings 
consistent with psoriatic arthritis affecting his spine.  

A VA rheumatology examiner in November 1999 assessed that the 
veteran had psoriatic arthritis involving his hands, feet, 
and possibly other peripheral joints, but did not believe 
that he had psoriatic arthritis involving his back.  He 
thought it was unlikely that the veteran's mid-thoracic spine 
disability was related to psoriatic arthritis.  When examined 
by the same VA physician in April 2001, the veteran had no 
complaints of spine pain and no findings of swelling, and 
tenderness of the thoracic spine was noted.  A May 2000 bone 
scan showed uptake in various joints, consistent with an 
inflammatory arthritis, but the sacroiliac joints were 
negative and there was no uptake in the spine otherwise.    

The Board, however, finds that the July 2004 VA medical 
expert report is of the greatest probative value, in light of 
the VA examiner having reviewed the entire claims folder, to 
include service medical records and private and VA outpatient 
treatment records, and then fully discussing the evidence.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion 
of a physician that is based on a review of the entire record 
is of greater probative value than an opinion based solely 
upon the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file, 
consultation with the medical literature, and sound medical 
judgment.  She discussed the other medical opinions, both 
positive and negative.  The reviewer pointed out that 
psoriatic arthritis involving the back and axial skeleton 
occurs in only 5 percent of the cases of psoriatic arthritis.  
In the veteran's case, his symptoms of severe pain in the 
absence of radiographic findings of spinal psoriasis was, in 
the reviewer's opinion, an unlikely presentation of spinal 
psoriasis.  In addition, the usual findings in psoriatic 
disease of the spine were noted to not be shown in the 
veteran's radiographs.  The reviewer concluded that the 
veteran's back pain was unlikely to be related to his 
service-connected psoriasis/psoriatic arthritis.  The most 
likely etiology was a mechanical back condition, non-
inflammatory, from injury.  The reviewer concluded that the 
MRI findings are not those found in psoriatic arthritis, and 
that it is highly unlikely that the spine problems are 
related to the psoriatic arthritis.

We do recognize that the veteran sincerely believes that he 
has a current low back disorder attributable to his service, 
but there is no evidence of record that he has any 
specialized medical knowledge.  He is competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, lay 
individuals are not considered competent to offer medical 
opinions or diagnoses, and statements to that effect do not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the veteran's assertions are not 
competent medical evidence of a nexus (that is, a causal 
link) between a current back disorder claimed as arthritis of 
the spine and his active service, or of claimed continuity of 
symptomatology demonstrated since he left service or 
secondary to his service-connected psoriatic arthritis.     

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's back disorder, claimed 
as arthritis of the spine, began during service or is related 
to a service-connected disability.  The documentary record is 
of high probative value.  There is no competent medical 
evidence of record that shows arthritis of the back was 
manifested within one year after service.  There is no 
competent medical evidence that the veteran currently has a 
chronic acquired back disorder claimed as arthritis of the 
spine which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any current back 
disorder claimed as arthritis of the spine and any continuity 
of symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's back disorder claimed as arthritis of the spine is 
related to any incident during service.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis, any presumptive basis, 
or as secondary to service-connected psoriatic arthritis.  
Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.

ORDER

Entitlement to service connection for a back disorder, 
claimed as arthritis of the spine, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


